DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0026438 A1 (Cortez) in view of US Patent Application Publication 2017/0281371 A1 (Green).
Claim 1: Cortez, a sole system for footwear, discloses a sole (Fig. 1A, sole structure 200) comprising a bottom surface (Fig. 1A, outsole structure 210) comprising: a first inclined surface portion (Fig. 3A, sidewall 234) including a first inclined surface inclined such that an amount of recess in a sole thickness direction gradually increases from one side to the other side in a predetermined direction in a planar view (Fig. 3A, sidewall 234, void  in a sole thickness direction increases as you move down the slope of sidewall 234, see also annotated figure below); and a second inclined surface portion (Fig. 3A, sidewall 244) including a second inclined surface inclined such that the amount of recess in the sole thickness direction gradually increases from the other side to the one side in the predetermined direction in the planar view (Fig. 3A, sidewall 244, void in a sole thickness direction increases as you move down the slope of sidewall 244), wherein the first inclined surface portion and the second inclined surface portion are mutually connected in a connecting direction crossing the predetermined direction in the planar view (Fig. 3a sidewalls 234 and 244 are connected by base element 232 and extend across the width of the sole), so that a continuous groove (Fig. 1, channel 230) in which the first inclined surface and the second inclined surface constitute a part of a side wall and which extends in the connecting direction is defined (Fig. 3a, sidewalls 234 and 244 extend along the sole width direction to form channels 230 and 240).
Cortez is silent on the sole being configured to be attached to a ground contact region of the prosthetic leg.
Green, an attachment system for use with a prosthetic device discloses a sole for a prosthetic leg (Fig. 1, sole structure 30 for prosthetic blade 12), the sole being configured to be attached to a ground contact region of the prosthetic leg (Fig. 2, sole structure 30 attaches to prosthetic blade 12 via attachment system 10).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Cortez with the sole structure 30, as taught by, Green to easily attach and remove the outsole from a prosthetic blade (Green, paragraph 0007)
	

    PNG
    media_image1.png
    462
    618
    media_image1.png
    Greyscale













Claim 2: Cortez discloses when a virtual line extending in parallel with a sole width direction at a center position in a sole front-rear direction is defined (Please note: a virtual line is not a structural limitation and is merely used to clarify the region on the outsole where the tread is provided), the first inclined surface portion and the second -2-Attorney Docket No.: 20P0325inclined surface portion are provided at least on a front side region at a side of a toe (Fig. 10, sidewalls 234 and 244 are provided on a front end of the outsole). 
Cortez does not explicitly disclose the virtual line as a border of the bottom surface, but does teach that the multiple outsole portions (220h, 220i…220n) that can be located at various areas of the outsole structure 210 as shown in Fig. 10. The outsole as shown in Fig. 10 is similar to that described in the instant application except for the shape of the border of the bottom surface. 
However, it would have been an obvious matter of design choice to modify the shape of the area featuring the treat on the bottom surface of Cortez to match that as described in the instant application, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04. 
Claim 3: Cortez further discloses a land portion row (Fig. 3, rows of repeating base members 232) including a first land portion (Fig. 3A & 4, base member 232) having the first inclined surface portion (Fig. 3A, sidewall 234) and a second land portion (Fig. 3, base member 242) having the second inclined surface portion (Fig. 3, base element 242 with side wall 234) is provided at least on a region including a front end in the sole front-rear direction of the bottom surface (Fig. 1B, tread is present on entire bottom surface)
Claim 4: Cortez discloses wherein the predetermined direction is a sole front-rear direction (Fig. 4, sidewalls 234 and 244 are inclined such that an amount of recess in a sole thickness direction increases in a sole front-rear direction and connect across the sole width direction which crosses the sole front-end direction).
Claim 5: Cortez discloses an inclination angle of the first inclined surface and the second inclined surface to the sole thickness direction is in a range of 40° to 80° (Fig. 4, paragraph 0079, angle of the sidewall elements from the upper base elements 242 may range from approximately 50 degrees to 130 degrees, if the angle of the sidewall to the upper base element is 50 degrees then then the angle in the sole thickness direction is 40 degrees, see annotated figure 4 of Cortez below).

    PNG
    media_image2.png
    402
    631
    media_image2.png
    Greyscale











Claim 6: Cortez discloses wherein the predetermined direction is a sole front-rear direction (Fig. 4, sidewalls 234 and 244 are inclined such that an amount of recess in a sole thickness direction increases in a sole front-rear direction and connect across the sole width direction which crosses the sole front-end direction).
Claims 7-12: Cortez discloses an inclination angle of the first inclined surface and the second inclined surface to the sole thickness direction is in a range of 40° to 80° (Fig. 4, paragraph 0079, angle of the sidewall elements from the upper base elements 242 may range from approximately 50 degrees to 130 degrees, if the angle of the sidewall to the upper base element is 50 degrees then then the angle in the sole thickness direction is 40 degrees, see annotated figure above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774